Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1, 7, and 14
Thomas’153 teaches teaches multiple servers, broadcast, VOD, or otherwise, can be used, and disposed at two or more different locations as desired. Program listings are generated, where live broadcast content and VOD content are correlated with one another. Live broadcast program may have an icon associated therewith indicating that this program content is also available as an on-demand asset. Corresponding on-demand asset that is linked to a given live broadcast asset, follows a normal VOD workflow, meaning that the content is produced, packaged with the metadata and pitched to the MSO as a VOD package, thru the normal VOD process.
Balakrishnan teaches synchronization is a process for ensuring that content items in two or more locations are updated in accordance with particular rules. Content items may be updated and/or copied in two locations, e.g., on two devices, to ensure content items are identical. Content items may be updated by updating a portion of a content item at the second device, providing a difference vector or indicator between content items to replicate the content item on the second device, and/or any other method for updating a content item.
Holtz teaches advertisements may be served “server-side” such that the ad is delivered or streamed to the video player already inserted or “stitched” together for both 
Haot teaches a system for managing media assets to support broadband video on demand. VOD applications ingest full length movies into the video server for mastering and editing, e.g., removing black, stitching tapes together, adding legal notices, etc. Content is transcoded into high quality media stream format and delivered automatically with metadata to their broadband pay-per-view portal. The file(s) is/are transcoded and reviewed and/or approved by proxy editor player. Producers edit and log the media using proxy application. The file(s) are also transcoded into mobile formats requested by operators.
Salo teaches receiving and storing schedule and associated broadcast content. Pre-broadcast content is synchronized for the current time with the same content broadcast by the digital broadcaster. Pieces of pre-broadcast content and the schedule are received. Before transmitting pre-broadcast content and the schedule, the piece(s) of pre-broadcast content and the schedule may be processed, by encrypting and/or transcoding. Upon receipt of the pre-broadcast content and the schedule, the received information is processed by decrypting. Schedule information is monitored to determine whether the current time matches a broadcast time for a piece of pre-broadcast content. When a current time matches a broadcast time for a piece of pre-broadcast content, the respective piece of pre-broadcast content may be released for access and presented to the user.

Thomas’285 teaches the ability to manage live broadcast content and on-demand content. Viewers are able to determine whether content appearing in live program listings is available on demand to thereby control when desired program content is viewed. A live broadcast program which is already in progress may be restarted from the beginning when the program is available on demand.
Kobayashi teaches broadcast date time of a content to be broadcast and searching the distribution information table for matching distribution information that contains received broadcast date/time. When finding matching distribution information, matching on-demand content to the content to be broadcast may be found. Informing that content to be broadcast is available for on-demand distribution.
Faye teaches content source stores content that has already been, and/or is currently being, broadcast for access on demand. Future content may be stored prior to its scheduled broadcast time, for access on demand.
Huang teaches receiving and comparing pre-broadcast information, to determine whether values are similar or less than a particular amount.
Sinha teaches content comparison module may compare and identify the differences, e.g., deltas, between the master and selected derivative works. A delta file is returned which incorporates the changes from the master source. Content comparison module may return a file listing the differences between the master version and the derivative work. Comparison module may identify advertisement break 

Claim(s) 1, 7, and 14 comprise of a unique combination of elements that are not taught and are not reasonably suggested by the art of record when considering the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON K LIN/Primary Examiner, Art Unit 2425